Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Eckhard H. Kuesters on 02/17/2022.
Please amend claim as below:
9.     (Currently Amended):  A processing method comprising:
applying a first trained model to input data to obtain a first output based on the input data, wherein the input data comprises clinical data; and
applying a second trained model different than the first trained model to the input data to obtain a second output based on the input data,
wherein the first trained model is trained to obtain the first output and the second trained model is trained to obtain the second output in dependence on a hierarchical relationship between the first output and the second output, the hierarchical relationship comprising at least one of: a spatial hierarchy, a temporal hierarchy, an anatomical hierarchy, and a hierarchy of clinical conditions, such that a boundary of the second output is included within a boundary of the first output or a time extent of the second output is included within a time extent of the second output.

REASON FOR ALLOWANCE
Claims 1-20 are allowable over cited prior art.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 11/29/2021 and additional limitation on 11/29/2021 with respect to the added 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649